UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7510



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD ALLEN WAGER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-96-30-V, CA-00-102)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Allen Wager, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Richard Allen Wager seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.      Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Wager, Nos. CR-96-30-V; CA-

00-102 (W.D.N.C. Oct. 2, 2000).*   We deny Wager’s motion for prepa-

ration of a transcript at government expense and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




     *
       Although the district court’s order is marked as “filed” on
September 28, 2000, the district court’s records show that it was
entered on the docket sheet on October 2, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2